DETAILED ACTION 
This Office Action follows a response filed on March 7, 2022.  Specification and claims 1 and 26-27 have been amended; no claims have been cancelled; claims 28-34 have been added.   
In view of amendments and remarks, objection of specification, ODP rejection, the rejection of claims 1 and 26-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and the rejection of claims 21-27 under 35 U.S.C. 103 as being unpatentable as obvious over Mahoney (WO 2013/126375 A1) in view of Porcelli et al.  (U.S. Patent Application Publication 2014/0309399 A1) have been withdrawn.
Claims 21-34 are pending.

	Allowable Subject Matter
Claims 21-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 21-34 are allowable over the closest references: Mahoney (WO 2013/126375 A1) and Porcelli et al.  (U.S. Patent Application Publication 2014/0309399 A1). 
The disclosure of the above-mentioned references resided in paragraph 6 of the Office Action dated January 18, 2022 is incorporated herein by reference.
However, the above-mentioned references of Mahoney and Porcelli et al. do not disclose or fairly suggest the claimed method comprising: 

converting at least a portion of the ethylene in the ethylene stream to ethylene oxide (EO) to produce an EO stream comprising the EO; 
contacting the EO stream and a carbon monoxide (CO) stream with a carbonylation catalyst; 
converting at least a portion of the EO in the EO stream to beta propiolactone (BPL) or polypropiolactone (PPL), or a combination thereof to produce a carbonylation stream comprising the BPL, or a carbonylation stream comprising the PPL, or a combination thereof; 
(i) converting at least a portion of the BPL in the carbonylation stream to acrylic acid (AA) to produce an AA stream comprising the AA; or 
(ii) converting at least a portion of the BPL in the carbonylation stream to PPL to produce a PPL stream comprising the PPL, and converting at least a portion of the PPL to AA to produce an AA stream comprising the AA; or 
(iii) converting at least a portion of the PPL in the carbonylation stream to AA to produce an AA stream comprising the AA; or 
any combinations of (i)-(iii); 
converting at least a portion of the AA of the AA streams of (i)-(iii) to a polyacrylic acid (PAA), or a salt thereof to produce a PAA stream comprising the PAA, or a salt thereof,
directly converting at least, a portion of the PAA, or a salt thereof, of the PAA stream to a superabsorbent polymer (SAP); and 
wherein the integrated system is a single system that is confi
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764